Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 3/7/19.  These drawings are acceptable.
Information Disclosure Statement
	JP 2006-104050 cited in the information disclosure statement of 7 March 2019 has been considered with respect to the discussion of this reference in the specification. 
	WO 2014/021149 cited in the information disclosure statement of 17 September 2021 and WO 2011/111756 cited in the information disclosure statement of 1 October 2021 bo9th have been considered with respect to the provided English abstracts.
	CN 1956935, cited in the information disclosure statement of 4 August 2020, has a line draw through it as being a cumulative reference since it is a member of the patent family which includes US 2007/0194269, which was cited in the information disclosure statement of 7 March 2019 and considered.
	JP 2011-213575, cited in the information disclosure statement of 17 September 2021, has a line draw through it as being a cumulative reference since it is a member of the patent family which includes US 2012/0280167 and US 2014/0097378, which were cited in the information disclosure statement of 4 August 2020 and considered.
	In the information disclosure statement of 4 August 2020, applicants cite three members of the same patent family, CN 1021666431, US 2012/0280167 and US 2014/0097378. The US members have been considered and the Chinese member has a line draw through it as being a cumulative reference.

	Applicants is reminded that only one member of a patent family needs to be considered. 
Allowable Subject Matter
	Claims 1-8 are allowable over the art of record.
The following is an examiner’s statement of reasons for allowance: 
There is no teaching or suggestion in the cite art of record of a sintered ferrite magnet, where the main phase grains of the magnet are composed of hexagonal ferrite comprising Ca, Sr, Fe, Co, La and optionally Bi and other rare earth metals, besides La having the claimed a sintered ferrite magnet. 
The closest art of record is U.S. patent 9,601,247 which teaches a sintered ferrite magnet, where the magnet comprises the main phase grains of hexagonal ferrite comprising Ca, Sr, Fe, Co and La; two-grain boundaries formed between two of the main phase grains and multi-grain boundaries surrounded by three or more of the main phase grains. There is no teaching or suggestion in the patent that the ratio of the number of multi-grain boundaries to the number of main phase grains and multi-grain boundaries at least overlaps the claimed range of 50-65% nor that the ratio of the area of main phase grains to the area of main phase grains and multi-grain boundaries at least overlaps the claimed range of 85-98%. The patent dos not disclose the area of the two-grain boundaries and thus the ratio of area of main phase grains to the area of main phase grains and multi-grain boundaries cannot be calculated from the teachings in the patent. The micrographs in the patent are of not a sufficient quality that the number of main phase grains in . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
2/17/22